DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               LAUREN MORENO a/k/a LAUREN EHRLICH,
                           Appellant,

                                     v.

                        HOWARD S. EHRLICH,
                             Appellee.

                               No. 4D20-1518

                            [August 12, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Tarlika Navarro, Judge; L.T. Case No. 07-12450 FMCE.

  Bart A. Houston of The Houston Firm, P.A., Fort Lauderdale, for
appellant.

   Stuart N. House of Stuart N. House, P.A., Coral Springs, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.